— In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Kings County (Deeley, J.), dated November 24, 1982, which, inter alia, set certain visitation rights for the petitioner with the child of the parties. Judgment reversed, without costs or disbursements, and matter remitted to the Supreme Court, Kings County, for further proceedings in accordance herewith. Pending determination of the matter, the visitation directed in the judgment appealed from shall continue. We note that an independent psychiatric evaluation has not been made of the petitioner and of the child. Under the facts of this case, and in light of the foregoing, we remit the matter to the Supreme Court, Kings County, for the appointment of an independent psychiatrist or psychiatrists to conduct such evaluations of the father and son and to report to that court. Thereafter, the court shall conduct further proceedings and make its determination based upon the psychiatric reports and all the facts and circumstances of this case. Gibbons, J. P., Thompson, Gulotta and Boyers, JJ., concur.